Exhibit 10.50

 

WIRELESS FACILITIES, INC.

2005 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

(INCENTIVE AND NONSTATUTORY STOCK OPTIONS)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Wireless Facilities, Inc. (the “Company”) has granted to you
an Option under its 2005 Wireless Facilities, Inc. Equity Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s Stock indicated in
your Grant Notice at the exercise price indicated in your Grant Notice.  Defined
terms not explicitly defined in this Stock Option Agreement but defined in the
Plan shall have the same definitions as in the Plan.

 

The details of your Option are as follows:

 

1.                                      VESTING.  Subject to the limitations
contained herein, your Option will vest as provided in your Grant Notice,
provided that vesting will cease upon the termination of your Service.

 

2.                                      NUMBER OF SHARES AND EXERCISE PRICE. 
The number of shares of Stock subject to your Option and your exercise price per
share referenced in your Grant Notice may be adjusted from time to time for
capitalization adjustments, as provided in Section 4.2 of the Plan.

 

3.                                      METHOD OF PAYMENT.  Payment of the
exercise price is due in full upon exercise of all or any part of your Option. 
You may elect to make payment of the exercise price in cash or by check or in
any other manner permitted by your Grant Notice, which may include one or more
of the following:

 

(a)                                  Provided that at the time of exercise the
Stock is publicly traded and quoted regularly in The Wall Street Journal, by
delivery of already-owned shares of Stock either that you have held for the
period required to avoid a charge to the Company’s reported earnings (generally
six months) or that you did not acquire, directly or indirectly from the
Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise.  “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your Option, shall include delivery to the Company of
your attestation of ownership of such shares of Stock in a form approved by the
Company.  Notwithstanding the foregoing, you may not exercise your Option by
tender to the Company of Stock to the extent such tender would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

 

(b)                                  Provided that at the time of exercise the
Stock is publicly traded and quoted regularly in The Wall Street Journal, you
may exercise your vested shares in a Cashless Exercise transaction pursuant to
the Company’s electronic notice and exercise system by delivery (on a form
prescribed by the Company and the Company’s licensed securities broker) of

 

--------------------------------------------------------------------------------


 

an irrevocable direction to the Company’s licensed securities broker acceptable
to the Company to sell Stock and to deliver all or part of the sale proceeds to
the Company in payment of the aggregate Option price and any withholding taxes
(if approved in advance by the Compensation Committee of the Board if you are
either an executive officer or a director of the Company).

 

4.                                      TAX CONSEQUENCES.  This Option is
intended to have the tax status designated in the Grant Notice.

 

(a)                                  Incentive Stock Option.  If the Grant
Notice so designates, this Option is intended to be an Incentive Stock Option
within the meaning of Section 422(b) of the Code, but the Company does not
represent or warrant that this Option qualifies as such.  You should consult
with your own tax advisor regarding the tax effects of this Option and the
requirements necessary to obtain favorable income tax treatment under
Section 422 of the Code, including, but not limited to, holding period
requirements.  (NOTE: If the Option is exercised more than three (3) months
after the date on which you cease to be an Employee (other than by reason of
your death or permanent and total disability as defined in Section 22(e)(3) of
the Code), the Option will be treated as a Nonstatutory Stock Option and not as
an Incentive Stock Option to the extent required by Section 422 of the Code.)

 

(b)                                  Nonstatutory Stock Option.  If the Grant
Notice so designates, this Option is intended to be a Nonstatutory Stock Option
and shall not be treated as an Incentive Stock Option within the meaning of
Section 422(b) of the Code.

 

(c)                                  ISO Fair Market Value Limitation.  If the
Grant Notice designates this Option as an Incentive Stock Option, then to the
extent that the Option (together with all Incentive Stock Options granted to you
under all stock option plans of the Company and any Affiliate, including the
Plan) becomes exercisable for the first time during any calendar year for shares
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
Nonstatutory Stock Options.  For purposes of this Section, options designated as
Incentive Stock Options are taken into account in the order in which they were
granted, and the Fair Market Value of Stock is determined as of the time the
option with respect to such Stock is granted.  If the Code is amended to provide
for a different limitation from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date required
or permitted by such amendment to the Code.  If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, you may designate which
portion of such Option you are exercising.  In the absence of such designation,
you shall be deemed to have exercised the Incentive Stock Option portion of the
Option first.  Separate certificates representing each such portion shall be
issued upon the exercise of the Option.  (NOTE: If the aggregate exercise price
of the Option (that is, the exercise price multiplied by the number of shares
subject to the Option) plus the aggregate exercise price of any other Incentive
Stock Options you hold (whether granted pursuant to the Plan or any other stock
option plan of the Company or any Affiliate) is greater than $100,000, you
should contact the Chief Financial Officer of the Company to ascertain whether
the entire Option qualifies as an Incentive Stock Option.)

 

2

--------------------------------------------------------------------------------


 

5.                                      WHOLE SHARES; MINIMUM PURCHASE.  You may
exercise your Option only for whole shares of Stock.  Unless you exercise your
Option with respect to all shares then vested, or unless otherwise permitted by
the Company, you may exercise your Option only for at least one hundred (100)
shares on any exercise date.

 

6.                                      SECURITIES LAW COMPLIANCE. 
Notwithstanding anything to the contrary contained herein, you may not exercise
your Option unless the shares of Stock issuable upon such exercise are then
registered under the Securities Act or, if such shares of Stock are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act.  The exercise
of your Option must also comply with other applicable laws and regulations
governing your Option, and you may not exercise your Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

 

7.                                      TERM.  The term of your Option commences
on the Date of Grant and expires upon the earliest of the following:

 

(a)                                  in the sole discretion of the Board,
immediately upon the termination of your Service for Cause;

 

(b)                                  ninety (90) days after the termination of
your Service for any reason other than Cause, Disability or death, provided that
if during any part of such ninety (90) day period you may not exercise your
Option solely because of the condition set forth in the preceding paragraph
relating to “Securities Law Compliance,” your Option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of thirty (30) days after the termination of your Service;

 

(c)                                  twelve (12) months after the termination of
your Service due to your Disability;

 

(d)                                  eighteen (18) months after your death if
you die either during your Service or within thirty (30) days after your Service
terminates for reason other than Cause;

 

(e)                                  the Expiration Date indicated in your Grant
Notice; or

 

(f)                                    the day immediately preceding the tenth
(10th) anniversary of the Date of Grant.

 

For purposes of your Option, “Cause” means that the Board determines in good
faith that you have engaged in misconduct, including but not limited to: 
(i) your commission of any felony or any crime involving moral turpitude or
dishonesty, (ii) your participation in a fraud or act of dishonesty against or
adversely affecting the Company, or (iii) your intentional, material violation
of any contract between the Company and you, any statutory duty of yours to the
Company or any policy of the Company which you do not correct within thirty (30)
days after written notice to you thereof.  Your physical or mental disability
shall not constitute “Cause.”

 

3

--------------------------------------------------------------------------------


 

8.                                      EXERCISE.

 

(a)                                  You may exercise the vested portion of your
Option during its term by delivering a Notice of Exercise (in a form designated
by the Company) together with the exercise price to the Secretary of the
Company, or to such other person as the Company may designate, during regular
business hours, together with such additional documents as the Company may then
require.  However, your Option shall not be exercisable at any time that the
Company is investigating whether it has grounds to terminate your Service for
Cause.

 

(b)                                  By exercising your Option you agree that,
as a condition to any exercise of your Option, the Company may require you to
enter into an arrangement providing for the payment by you to the Company of any
tax withholding obligation of the Company arising by reason of (1) the exercise
of your Option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Stock are subject at the time of exercise, or (3) the disposition of
shares of Stock acquired upon such exercise.

 

(c)                                  If your Option is an incentive stock
Option, by exercising your Option you agree that you will notify the Company in
writing within fifteen (15) days after the date of any disposition of any of the
shares of the Stock issued upon exercise of your Option that occurs within two
(2) years after the date of your Option grant or within one (1) year after such
shares of Stock are transferred upon exercise of your Option.

 

9.                                      TRANSFERABILITY.  Your Option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during your life only by you.  Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, shall
thereafter be entitled to exercise your Option.

 

10.                               OPTION NOT A SERVICE CONTRACT.  Your Option is
not an employment or service contract, and nothing in your Option shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company or an Affiliate, or any obligation of the Company
or an Affiliate to continue your employment.  In addition, nothing in your
Option shall obligate the Company or an Affiliate, their respective
shareholders, Boards of Directors, Officers or Employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.

 

11.                               WITHHOLDING OBLIGATIONS.

 

(a)                                  At the time you exercise your Option, in
whole or in part, or at any time thereafter as requested by the Company, you
hereby authorize withholding from payroll and any other amounts payable to you,
and otherwise agree to make adequate provision for (including by means of a
Cashless Exercise), any sums required to satisfy the federal, state, local and
foreign tax withholding obligations of the Company or an Affiliate, if any,
which arise in connection with your Option.

 

4

--------------------------------------------------------------------------------


 

(b)                                  Upon your request and subject to approval
by the Company, in its sole discretion, and compliance with any applicable
conditions or restrictions of law, the Company may withhold from fully vested
shares of Stock otherwise issuable to you upon the exercise of your Option a
number of whole shares of Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law.  If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your Option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your Option.  Notwithstanding the filing of such election, shares of
Stock shall be withheld solely from fully vested shares of Stock determined as
of the date of exercise of your Option that are otherwise issuable to you upon
such exercise.  Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

 

(c)                                  You may not exercise your Option unless the
tax withholding obligations of the Company and/or any Affiliate are satisfied. 
Accordingly, you may not be able to exercise your Option when desired even
though your Option is vested, and the Company shall have no obligation to issue
a certificate for such shares of Stock or release such shares of Stock from any
escrow provided for herein.

 

12.                               NOTICES.  Any notices provided for in your
Option or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

13.                               GOVERNING PLAN DOCUMENT.  Your Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of your Option and those of the Plan, the provisions of the Plan
shall control.

 

5

--------------------------------------------------------------------------------

 